Citation Nr: 1635979	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability (claimed as paralyzed hands).
 
2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.C.



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In an October 2014 decision, the Board remanded the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, and denied his claim for a bilateral hand disorder.  The Veteran subsequently appealed the denial of his bilateral hand disorder to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a joint motion to remand (JMR) in August 2015 that partially vacated the Board's decision and remanded the claim back to the Board.

In a September 2015 decision, the Board remanded both issues on appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  




The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes mellitus is related to direct exposure to herbicides while aboard the U.S.S Ticonderoga.  The Board notes that as instructed by the previous Board remands, the RO/AMC attempted to verify whether an incident occurred on the U.S.S Ticonderoga involving spilled herbicides.  The RO/AMC searched several repositories to determine whether the incident was noted on any logs for the U.S.S Ticonderoga.  Such searches did not note any incident as reported by the Veteran.  However, the Board notes that the Veteran has asserted, most recently in a May 2016 statement, that the incident was not logged on the U.S.S Ticonderoga, but instead on the supply ship that was carrying the herbicides.  The Board thus finds that an additional remand is necessary to attempt to verify this incident.  

Also, in light of additional relevant evidence added to the file since the July 2011 VA hand examination, the Board finds that another VA examination and opinion are necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1. Take the appropriate steps to identify any supply ships that docked with the U.S.S Ticonderoga in April 1971, May 1971, June 1972, and July 1972.  See May 2016 statement from the Veteran. 

2. Then search the appropriate deck logs to substantiate the allegation that in April 1971, May 1971, June 1972, or July 1972, there was an incident aboard the U.S.S Ticonderoga in which pallets of food were delivered to the ship and contained spilled herbicides on them.  See May 2016 statement from the Veteran.

3. Schedule the Veteran for a VA examination of the hands to ascertain the nature and etiology of his diagnosed hand strain and carpal tunnel syndrome. The Veteran's entire electronic record [including all relevant records located in VBMS or Virtual VA] must be provided to and reviewed by the examiner. The examiner is asked to offer an opinion on the following medical question:

Is it at least as likely as not (a 50 percent probability or greater) that any current bilateral hand disorder, including diagnosed bilateral hand strain and bilateral carpal tunnel syndrome, is etiologically related to injuries the Veteran sustained in the October 1973 jet blast.  In so opining the examiner must specifically indicate whether any disorder/disability/impairment of the hands is consistent with a history of hands having been "paralyzed" for two to three months as contended by the Veteran.  Please explain what type of residuals would be expected from an injury claimed by the Veteran.  

Each opinion must be accompanied by a full rationale.

4. After completion of the above and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




